80 So.3d 440 (2012)
Martin JACOBS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D10-793.
District Court of Appeal of Florida, Fourth District.
February 22, 2012.
Martin Jacobs, Indiantown, pro se.
Pamela Jo Bondi, Attorney General, Tallahassee, and Katherine Y. McIntire, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Appellant argues that the postconviction court erred in denying his motion following an evidentiary hearing without making findings of fact and conclusions of law. The state concedes that remand is required. We agree and reverse and remand for the judge who presided over the evidentiary hearing to enter an order containing factual findings and legal conclusions. See Fla. R.Crim. P. 3.850(d); Dillbeck v. State, 882 So.2d 969, 973 (Fla.2004); Marshall v. State, 959 So.2d 1245 (Fla. 4th DCA 2007).
Reversed and Remanded.
POLEN, GROSS and CONNER, JJ., concur.